                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                Case No. 18CR4571-LAB

                                            Plaintiff,
                         vs.
                                                                JUDGMENT OF DISMISSAL
Juan Carlos Granados-Murillo,
           
           
                                          Defendant.


       

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Information:
      21:952, 960 ‐ Importation of a Controlled Substance (Felony)




Dated: 2/14/2019                                           
                                                          Hon. Larry Alan Burns 
                                                          Chief United States District Judge
       
